WILBUR, Circuit Judge.
Petitioner has applied to this court for leave to proceed in forma pauperis upon his appeal from the order of the District Court denying his application for writ of habeas corpus. His petition discloses that a similar application was made to the District Court and denied by it, and that the *345District Court has certified its opinion that the appeal is so frivolous as to show that it is not taken in good faith.
This court has repeatedly held that under 28 U.S.C.A. § 832 such a certificate deprives it of power to grant leave to proceed in forma pauperis. McGrew v. Johnston, 9 Cir., 124 F.2d 432 (certiorari denied 316 U.S. 669, 62 S.Ct. 1042, 86 L.Ed. 1744), and cases there cited.
Application denied.